        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 1 of 44




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE CIVIL CASES ASSIGNED TO
JUDGE STEVEN D. GRIMBERG


             STANDING ORDER REGARDING CIVIL LITIGATION

      This case has been assigned to Judge Steven D. Grimberg. These guidelines

are furnished to inform the parties and their counsel of the policies, procedures,

and practices of this Court, and to promote the just, speedy, and economical

disposition of cases. This Order, in combination with the Civil Local Rules of the

United States District Court for the Northern District of Georgia and the Federal

Rules of Civil Procedure, shall govern this case, superseding any previous case

instruction orders. In addition, in the event a Magistrate Judge is assigned to this

case, orders issued by that judge shall govern while the case is pending before the

Magistrate Judge, rather than this Standing Order unless the Court directs

otherwise.

      All counsel of record and pro se parties are required to sign and file,

within 10 days after entry of this Order, a Certificate of Compliance in a format

consistent with the Certificate of Compliance attached as Exhibit B.
           Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 2 of 44




                                        TABLE OF CONTENTS

I.    CASE ADMINISTRATION .................................................................................. 5

      a.       Contacting Chambers ................................................................................ 5

      b.       Courtesy Copies of Documents ................................................................ 5

      c.       Attorneys ..................................................................................................... 6

               i.        Admission of Counsel Pro Hac Vice .............................................. 6

               ii.       Electronic Registration for All Counsel........................................ 6

               iii.      Leaves of Absence ........................................................................... 6

               iv.       Withdrawal or Substitution of Counsel ....................................... 7

      d.       Pro Se Litigants ............................................................................................ 7

II.   CASE MANAGEMENT ...................................................................................... 10

      a.       Responses to Pleadings............................................................................ 10

      b.       Amended Complaints and Motions to Dismiss................................... 11

      c.       Motions for Temporary Restraining Orders or
               Preliminary Injunctive Relief .................................................................. 11

      d.       Brief Nomenclature .................................................................................. 12

      e.       Electronic Filing of Exhibits and Attachments ..................................... 12

      f.       Extensions of Time ................................................................................... 13

      g.       Extensions of Page Limits ....................................................................... 14

      h.       Page Limits for Objections to Reports and
               Recommendations by Magistrate Judges ............................................. 15

      i.       Stipulations ................................................................................................ 15
            Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 3 of 44




       j.        Legal Citations .......................................................................................... 15

       k.        Conferences ............................................................................................... 15

       l.        Requests for Oral Argument on Motions ............................................. 16

       m.        Proposed Orders ....................................................................................... 16

III.   Discovery .............................................................................................................. 16

       a.        General Principles of Discovery ............................................................. 16

       b.        Joint Preliminary Report and Discovery Plan ...................................... 18

       c.        Initial Disclosures ..................................................................................... 20

       d.        Discovery Responses: Boilerplate and General
                 Objections .................................................................................................. 20

       e.        Interrogatories ........................................................................................... 21

       f.        Requests for Production or Inspection .................................................. 23

       g.        Requests for Admission ........................................................................... 24

       h.        Depositions ................................................................................................ 25

       i.        Discovery Disputes .................................................................................. 26

       j.        Confidentiality Agreements, Protective Orders, Motions
                 to Seal ......................................................................................................... 28

IV.    Summary Judgment ............................................................................................ 29

       a.        Motions for Summary Judgment ........................................................... 29

       b.        Form of Statement of Material Facts ...................................................... 30

V.     Trial ........................................................................................................................ 31

       a.        Proposed Consolidated Pretrial Order.................................................. 31

                 i.         Outstanding Motions .................................................................... 31
             Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 4 of 44




                 ii.       Voir Dire ......................................................................................... 32

                 iii.      Issues to Be Tried ........................................................................... 32

                 iv.       Trial Exhibits and Witnesses........................................................ 33

                 v.        Discovery Materials ...................................................................... 33

        b.       Final Pretrial Conference ......................................................................... 34

        c.       Proposed Findings of Fact and Conclusions of Law ........................... 35

        d.       Courtroom Technology ........................................................................... 36

        e.       Trial Days ................................................................................................... 37

                 i.        Voir Dire ......................................................................................... 37

                 ii.       Courtroom Communications and Conduct .............................. 38

                 iii.      Opening Statements ...................................................................... 39

                 iv.       Witnesses ........................................................................................ 39

                 v.        Exhibits............................................................................................ 40

                 vi.       Jury Charges ................................................................................... 41

Exhibit A: Qualifying Questions for Prospective Jurors ........................................... 43

Exhibit B: Certificate of Compliance ............................................................................ 44
           Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 5 of 44




I.    CASE ADMINISTRATION

      a.       Contacting Chambers

      The Courtroom Deputy Clerk is your principal point of contact on matters

related to this case. Communications with Chambers should be via e-mail sent to

kristina_jones@gand.uscourts.gov. Pro se parties may also contact Chambers via

regular mail or overnight carrier at:

               The Honorable Steven D. Grimberg
               ATTN: KJ Jones
               1767 United States Courthouse
               75 Ted Turner Drive, S.W.
               Atlanta, Georgia 30303-3309

Counsel and pro se parties are cautioned that the Court, in its discretion, may file

on the docket written communications submitted to Chambers. Neither the parties

nor their counsel should discuss the merits of the case with the Courtroom Deputy

Clerk or any of the Court’s law clerks.

      b.       Courtesy Copies of Documents

      Courtesy copies of filings should not be provided to the Court, except for

emergency motions filed pursuant to LR 7.2B, NDGa; motions for temporary

restraining orders or preliminary injunctions; motions for summary judgment;

and any motions with voluminous exhibits. Courtesy copies of such motions

should be hand-delivered to Chambers in Room 1767 on the 17th floor of the

Richard B. Russell Federal Building (75 Ted Turner Drive, S.W.) or submitted via
           Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 6 of 44




regular mail or overnight carrier at the above-provided address. All courtesy

copies should be file-stamped and reflect the CM/ECF (Case Management/

Electronic Case Filing) header. Courtesy copies of motions with voluminous

exhibits (including motions for summary judgment) should be assembled in a

tabbed, indexed three-ringed binder.

      c.       Attorneys

               i.     Admission of Counsel Pro Hac Vice

      In the event that lead counsel has been admitted pro hac vice, local counsel is

required to be familiar with the case and may be called on to attend hearings or

participate in conferences on behalf of lead counsel.

               ii.    Electronic Registration for All Counsel

      All counsel—including counsel admitted pro hac vice—must register and

participate in the Court’s electronic filing system, CM/ECF. 1 Pro se litigants are

not part of the Court’s electronic filing system and should be served directly.

               iii.   Leaves of Absence

      Counsel are encouraged to review their calendars and submit as early as

possible any requests for leave(s) of absence. Leave requests shall comply with

LR 83.1, NDGa. All requests for or notices of leave(s) of absence must be



1   NDGa Standing Order 04-01.
        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 7 of 44




electronically filed. Counsel should not mail or hand-deliver paper copies to

Chambers. Notices of leave(s) of absence may be in the form of a letter.

               iv.   Withdrawal or Substitution of Counsel

       It is counsel’s responsibility to keep the Court informed of any change of

status. Counsel should comply with LR 83.1, NDGa, when substituting or

withdrawing as counsel. Counsel who do not comply with this Local Rule will not

be allowed to withdraw from the case until compliance is achieved.

       d.      Pro Se Litigants

       Parties proceeding pro se (without an attorney) must comply with the

Federal Rules of Civil Procedure (“Fed. R. Civ. P.”), as well as the Court’s Local

Rules (“LR, NDGa”). Pro se parties may obtain certain basic materials and hand-

outs from the Office of the Clerk of Court located on the 22nd Floor of the Richard

B. Russell Federal Building, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303.

Many        documents    are   also    available   on   the   Court’s   website   at

www.gand.uscourts.gov. Pro se litigants may also utilize the law library located

on the 23rd floor of the courthouse.

       Counsel and parties representing themselves are prohibited from engaging

in ex parte communications with the Court or the Court’s staff. “Ex parte

communications” means any form of contact with the Court outside the presence
        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 8 of 44




of the opposing party or opposing party’s counsel. This includes, but is not limited

to, telephone calls, written correspondence, and in-person contact. If counsel or a

pro se litigant seeks court action, the appropriate procedure is to put the request in

writing, in the form of a motion, file the motion with the Clerk’s office, and serve

the opposing party or party’s counsel.2

      The National Association of Professional Process Servers provides a search

engine for locating process servers across the nation at its website

(www.napps.org). The Clerk of Court and the U.S. Marshals Service will not serve

documents filed by either party, unless expressly directed to do so by the Court.

The Court will only issue such direction in the following instances: (1) when a

plaintiff has been granted leave to proceed in forma pauperis (without prepayment

of fees) and has survived a frivolity review; or (2) in the Court’s discretion, when

exceptional circumstances exist. In the first instance, the Court will direct the Clerk

to prepare (and, if necessary, deliver to the U.S. Marshals Service) a service

package containing the case initiating document(s).



2   Fed. R. Civ. P. 5; LR 5.1, NDGa; LR 7.1, NDGa; see also LR 7.4, NDGa
    (“Communications to judges seeking a ruling or order, including an extension
    of time, shall be by motion and not by letter. A letter seeking such action
    ordinarily will not be treated as a motion. Counsel [and pro se litigants] shall
    not provide the Court with copies of correspondence among themselves
    relating to matters in dispute.”).
        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 9 of 44




      A pro se plaintiff is required to (1) provide the Clerk with an original of any

further pleadings or other papers filed after the Complaint, and (2) serve on the

defendant(s) or counsel for the defendant(s), by mail or by hand delivery, a copy

of every additional pleading or other paper described in Fed. R. Civ. P. 5. Once

counsel for a defendant has appeared in the case, the defendant should not be

served individually; service should be made directly on counsel.

      Each pleading or paper described in Fed. R. Civ. P. 5 shall include a

certificate stating the date on which an accurate copy of that document was served.

This Court shall disregard any papers that have not been properly filed with the

Clerk, or that do not include a certificate of service. Pro se parties are also advised

that, under LR 7.1, NDGa, “PLEADINGS ALLOWED; FORM OF MOTIONS,” if

the deadline for a response to a motion passes without a response being filed, the

motion is deemed unopposed. Further, under LR 56.1(B)(2)(a)(2), NDGa, if a

respondent to a motion for summary judgment fails to contest the movant’s

statement of material facts, the Court will deem the movant’s facts as admissions.

      Pro se parties are further REQUIRED to keep the Court advised of their

current address at all times during the pendency of the lawsuit. LR 83.1(D)(3),

NDGa provides that parties appearing pro se have, in all cases, a duty to notify the

Clerk’s Office by letter of any change in address or telephone number. A pro se
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 10 of 44




party’s failure to do so where such failure “causes delay or adversely affects the

management of a case” may be subject to sanction by the Court. Pro se parties are

encouraged to provide the opposing party/counsel with an e-mail address for

purposes of communicating regarding the case and serving copies of court filings

and discovery. If a pro se party provides an e-mail address, opposing counsel shall

serve copies of all pleadings via e-mail and regular mail. Pro se parties are advised,

however, that the Court serves via regular mail only and not via e-mail.

II.   CASE MANAGEMENT

      a.     Responses to Pleadings

      Answer(s) to a complaint, answer(s) to a designated counterclaim, answer(s)

to a cross-claim, answer(s) to a third-party complaint, and replies to an answer

(if ordered to be filed by the Court) shall copy into the answer the numbered or

unnumbered paragraph of the pleading to which the answer responds and

provide the answer to that paragraph immediately following. E.g., a defendant’s

answer to the complaint should include the text of the relevant paragraph of the

complaint immediately before the defendant’s response to that allegation.

      In accordance with Fed. R. Civ. P. 8(b), a responsive pleading must admit or

deny each of the averments of the adverse party’s pleading. For example, if the

complaint alleges, “A copy of the parties’ contract is attached hereto as Exhibit A,”
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 11 of 44




the defendant’s answer must admit or deny this allegation, or plead that it is

without knowledge or information sufficient to form a belief, as to whether Exhibit

A is in fact a copy of the parties’ contract. The defendant may not plead, e.g.,

“Defendant admits that Exhibit A is attached to the complaint,” or that “the

document speaks for itself”— such evasive denials will be disregarded, and the

averments to which they are directed will be deemed admitted pursuant to Fed.

R. Civ. P. 8(b)(6). Similarly, a party may not, in its responsive pleading, deny an

averment in its opponent’s pleading on the grounds that the averment raises a

matter of law rather than fact.

      b.      Amended Complaints and Motions to Dismiss

      If, in response to a motion to dismiss, a plaintiff files an amended complaint

pursuant to Fed. R. Civ. P. 15(a)(1), the defendant is directed to determine—within

10 days after the filing of the amended complaint—whether the motion to dismiss

has been rendered moot. If so, the defendant shall withdraw the pending motion

to dismiss.

      c.      Motions for Temporary Restraining Orders or Preliminary
              Injunctive Relief

      The Court will not entertain entering a temporary restraining order or order

for preliminary injunctive relief absent a properly supported motion with attached
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 12 of 44




evidence pursuant to Fed. R. Civ. P. 65.3 Any request for a temporary restraining

order or for preliminary injunctive relief must be made by separate motion. If a

party requests such relief only in the complaint or other pleading, but fails to file

a separate motion seeking the same, the request will not be considered until the

merits of the case are addressed. After filing an appropriate motion, the movant

must contact Chambers to request expedited consideration.

      d.     Brief Nomenclature

      Briefs should be titled on CM/ECF as follows: The initial brief of a movant

should be titled “[name of Party]’s Brief in Support of [name of motion].” The brief

of the responding party should be titled “[name of Respondent]’s Response in

Opposition to [name of motion].” The reply of the moving party should be titled

“[name of Party]’s Reply in Support of [name of motion].” Surreplies are not

permitted to be filed in the normal course—particularly if oral argument on the

motion is being requested. If, however, the Court authorizes a surreply, it should

be titled “[name of Respondent]’s Surreply to [name of motion].”

      e.     Electronic Filing of Exhibits and Attachments

      The parties should make every effort to label all electronically uploaded

exhibits and attachments according to their content to assist the Court in making


3   See also LR 7.1(A)(1), NDGa.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 13 of 44




its ruling. For example, documents should be uploaded as Ex. A: Smith

Deposition; Ex. B: Employment Contract; Ex. C: Jones Letter, etc., rather than

simply Ex. A, Ex. B, and Ex. C. When possible, each party should file documents

in a text-searchable PDF format.

      f.     Extensions of Time

      The Court is responsible for processing cases toward prompt and just

resolutions. To that end, the Court seeks to set reasonable but firm deadlines.

Motions for extension of time, whether joint, unopposed, or designated as consent,

will not be granted as a matter of course.

      Parties seeking an extension should explain with specificity the

unanticipated or unforeseen circumstances necessitating the extension and should

set forth a full timetable for the completion of the briefing for which the extension

is sought. E.g., if a defendant seeks additional time to file a motion to dismiss, the

request should include a proposed schedule for completion of the briefing,

including filing of the response and reply briefs. Parties should indicate whether

opposing counsel consents to the request for an extension and the proposed

schedule. A proposed order should be filed via CM/ECF and provided in Word

format via e-mail to kristina_jones@gand.uscourts.gov.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 14 of 44




      g.     Extensions of Page Limits

      As with motions for extension of time, requests for extensions of the page

limits prescribed by the Local Rules will not be granted as a matter of course.

Parties believing that additional pages are required for a particular brief should

explain with specificity the circumstances necessitating additional pages. Parties

should indicate whether opposing counsel consents to the request for additional

pages. A proposed order should be filed via CM/ECF and provided in Word

format via e-mail to kristina_jones@gand.uscourts.gov.

      Parties seeking an extension of the page limit must do so at least three

business days in advance of the filing deadline. If a party files a motion to extend

the page limit at the same time its brief is due, the extension request will be denied

absent a compelling and unanticipated reason for violating this rule. The Court

will not consider any arguments made in pages that exceed those prescribed by

the Local Rules.

      Requests for extensions of page limits will only be granted for one particular

brief at a time. E.g., if the defendant seeks additional pages for its motion to

dismiss brief, the request should only address the additional pages requested for

that specific brief (not the response or reply briefs).
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 15 of 44




      h.    Page Limits for Objections to Reports and Recommendations by
            Magistrate Judges

      Objections to Reports and Recommendations of Magistrate Judges

(and, when applicable, special masters), as well as responses to such objections,

shall be limited to 15 pages, absent permission of the Court for compelling

circumstances.

      i.    Stipulations

      Parties may not stipulate to extensions of time or additional pages. Instead,

the Court requires the parties to file a motion requesting such extensions, as

explained above.

      j.    Legal Citations

      Legal citations should be in Bluebook format, with citations included in

footnotes in the brief. SUBSTANTIVE ARGUMENTS INCLUDED IN

FOOTNOTES WILL NOT BE CONSIDERED. Footnotes must be in the same font

type and size as the main text of the filing, although they may be single-spaced.

      k.    Conferences

      Scheduling, discovery, pre-trial, and settlement conferences promote the

speedy, just, and efficient resolution of cases. Therefore, counsel are encouraged

to request a conference with the Court when they believe that it will be helpful and
        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 16 of 44




they have specific goals for the conference. Conferences may be requested by

contacting Chambers.

       l.    Requests for Oral Argument on Motions

       The Court will consider any request for a hearing on a contested motion. A

party wishing to request a hearing (or oppose a request) should clearly do so

within the body of its motion or responsive brief. Requests for oral argument will

receive favorable consideration if the requesting party represents that a lawyer

with less than seven years of litigation experience will conduct the argument (or at

least a large majority of the argument), it being the Court’s belief that less

experienced lawyers need more opportunities for court appearances than they

usually receive.

       m.    Proposed Orders

       For all consent, unopposed, or joint motions, the filing party shall include a

proposed order granting the motion. The proposed order should be filed via

CM/ECF        and     provided      in     Word      format     via     e-mail     to

kristina jones@gand.uscourts.gov.

III.   Discovery

       a.    General Principles of Discovery

       In conducting discovery, counsel and pro se litigants should be guided by

courtesy, candor, and common sense, and should conform to the Federal Rules of
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 17 of 44




Civil Procedure, the Court’s Civil Local Rules, this Standing Order, and all

applicable orders entered by the Court. In particular, counsel and pro se litigants

should have in mind the restrictions on the scope of discovery stated in Fed. R.

Civ. P. 26(b) and the good faith obligations implicit in Fed. R. Civ. P. 26(g). Direct

and informal communication between counsel is encouraged to facilitate

discovery and to resolve disputes.

      All discovery requests must be served early enough so that the responses

thereto are due on or before the last day of the discovery period. Requests for

extension of the discovery period or deadlines within the discovery period must

be made in accordance with LR 26.2(B), NDGa. All requests for extensions of the

discovery period must be made via motion and must state: (1) the original (and, if

applicable, current) date from which the extension is being sought; (2) the number

of previous requests for extensions, if any; (3) whether those previous requests

were granted or denied; and (4) whether the opposing party consents, and, if not,

the reasons given by the opposing party for refusing to consent. An agreed upon

or consent motion to extend the discovery period or deadlines therein should be

clearly designated as a consent motion. Motions must be filed prior to the

expiration of the existing discovery period. The Court will not enforce private

agreements between the parties or their counsel to conduct discovery beyond the
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 18 of 44




conclusion of the discovery period. The Court does not allow the presentation of

evidence at trial that was requested and not revealed during the discovery period

unless it orders production of such material pursuant to a motion to compel

(or similar motion) after completion of the discovery period.

      Counsel should be aware that the Court is not hesitant to sanction a party

or counsel for abusing the discovery process.

      b.     Joint Preliminary Report and Discovery Plan

      LR 16.1, NDGa provides that, prior to filing the Joint Preliminary Report

and Discovery Plan (Joint Report), lead counsel for all parties are required to

confer IN PERSON in an effort to settle the case, discuss discovery, limit the issues

to be litigated, and address other matters described in the Joint Report. In addition,

counsel should discuss matters related to (a) the electronic discovery that will be

sought (if any) and any issues related to such discovery; (b) the electronic retention

and retrieval systems that are in use by the responding party; (c) whether

agreement can be reached as to the need for preservation of relevant electronic

data with a prescribed disclosure method and schedule; (d) whether agreement

can be reached addressing any privilege issues, including non-waiver and

clawback provisions; (e) whether there is a need for each party to designate an

individual to act as a liaison for the party as to all electronic discovery; and (f) the
          Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 19 of 44




possible need for periodic case management conferences to address any new

issues and to ensure compliance with the parties’ agreement and the Court’s

orders.

      With respect to deadlines addressed in the Joint Report, the Court requires

that specific due dates be provided rather than a number of days or months. For

example, the parties should set forth in the proposed Scheduling Order included

in the Joint Report dates for the end of discovery based on the track set forth by

the Court for the category of case involved, for the filing of dispositive motions,

and for the filing of the proposed consolidated pretrial order. Once entered by the

Court, such deadlines will not be amended absent compelling circumstances. The

proposed Scheduling Order in the Joint Report should be filed via CM/ECF and

provided in Word format via e-mail to kristina_jones@gand.uscourts.gov.

      The Court recognizes that it may not be possible to set specific due dates

when a defendant files a motion to dismiss or other motion that delays the start of

the discovery process. In such cases, the parties must state the number of months

that discovery is expected to take and for the other deadlines that follow. Within

14 days after a ruling on any motion that delays the start of discovery, the parties

must file an amended Joint Report to identify exact dates for each of the required

deadlines. After the filing of a Joint Report or amended Joint Report, the Court
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 20 of 44




may schedule a Rule 16 conference with counsel and pro se parties. The scheduling

of the Rule 16 conference shall not delay the start of discovery.

      c.     Initial Disclosures

      Initial disclosures should be as complete as possible based on the

information reasonably available to the parties at the time of disclosure. Responses

may not be reserved for later supplementation.

      d.     Discovery Responses: Boilerplate and General Objections

      Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(B) & (C) prohibit boilerplate and general

objections in response to discovery requests. Parties should not carelessly invoke

the usual litany of rote objections, i.e., attorney-client privilege, work-product

protection, overly broad/unduly burdensome, irrelevant, or not reasonably

calculated to lead to the discovery of admissible evidence.

      A party shall not include in its response to a discovery request a “Preamble”

or a “General Objections” section stating that the party objects to the discovery

request “to the extent that” it violates some rule pertaining to discovery. Instead,

each individual discovery request must be met with every specific objection

thereto—but only those objections that actually apply to that particular request.

Otherwise, it is impossible for the Court or the party on which the discovery
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 21 of 44




response is served to know exactly what objections have been asserted to each

request. All “General Objections” shall be disregarded by the Court.

      Finally, a party that objects in part and responds in part to a discovery

request must indicate whether the response is complete, i.e., whether additional

information or documents would have been provided but for the objection(s). 4 For

example, a party is not permitted to raise objections and then state, “Subject to

these objections and without waiving them, the response is as follows . . . .” unless

the party expressly indicates whether additional information would have been

included in the response but for the objection(s).

      e.     Interrogatories

      Whenever possible, counsel are encouraged to exchange information

informally. The results of such exchanges, to the extent relevant, may then be made

of record by requests for admission.

      The parties are expected to observe the limitations regarding the number

and scope of interrogatories as stated in Fed. R. Civ. P. 26(b) and 33. Counsel’s or

a pro se litigant’s signature on the interrogatories constitutes a certification of

compliance     with    those   limitations.   Interrogatories   should    be   brief,




4   Fed. R. Civ. P. 34(b)(2)(C).
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 22 of 44




straightforward, particularized, and capable of being understood by jurors when

read in conjunction with the answer. Ordinarily, they should be limited to

requesting objective facts, such as the identification of persons, documents, dates,

places, transactions, and amounts. Argumentative interrogatories, attempts to

cross-examine, and multiple repetitive interrogatories are objectionable. A party

may not, however, refuse to provide a response to an interrogatory on the basis

that it is an impermissible “contention interrogatory.”

      Fed. R. Civ. P. 33(b)(3) requires the respondent to provide separate written

answers to each interrogatory unless the respondent objects to the interrogatory.

If an objection is made, the reason(s) for the objection shall be stated and the

interrogatory is to be answered to the extent it is not objectionable. When in doubt

about the meaning of an interrogatory, the responding party shall reasonably

interpret it (which interpretation may be specified in the response) and answer it

so as to provide rather than withhold information. Generally, the responding party

is required to produce information only in the form in which it is maintained or is

available. If an answer is made by reference to a document, the document must be

attached or identified and made available for inspection. Generalized cross-

references, such as to a deposition, are not acceptable.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 23 of 44




      If a privilege objection is made, the claim must be supported by a statement

of particulars sufficient to enable the Court to assess its validity. In the case of a

document, such a statement should ordinarily specify the privilege relied on and

include the date, title, description, subject, and purpose of the document; the

name, position, and email address of the author; and, the names, positions, and

email addresses of the other recipients. In the case of an oral communication, the

statement should include the privilege relied on and the date, place, subject matter;

the purpose of the communication; and, the names and identifying information of

all individuals present.5

      f.     Requests for Production or Inspection

      To the extent possible, requests for production should specify the title and

description of the documents or records requested. (Information needed for

specification can often be obtained by informal discovery, deposition, or

interrogatories, if necessary.)

      When responding to requests, materials (including electronically stored

information) should be produced in accordance with Fed. R. Civ. P. 34(b)(2)(E).

All documents should be Bates-numbered or labeled with a unique identifier on




5   Fed. R. Civ. P. 26(b)(5).
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 24 of 44




each page. Documents should ordinarily be produced (1) with labels

corresponding to the categories of the specific requests to which they respond or

(2) in a format where it is clear which document is responsive to a particular

request. Opening a warehouse for inspection, burying the responsive documents

in a mass of materials, and similar tactics do not meet the good faith requirements

of the Federal Rules of Civil Procedure or this Court’s Civil Local Rules.

      g.     Requests for Admission

      Requests for admission are an economical and efficient means of narrowing

issues and making a record of informal exchanges of information, stipulations, and

matters subject to judicial notice. Each request should be: brief; clear; simple;

addressed to a single point; and, stated in neutral, non-argumentative words.

Ordinarily, requests should deal with objective facts only. They may be combined

with interrogatories to ask for the factual basis of a claim or a denial. Fed. R. Civ.

P. 36(a)(4) requires that a response to a request for admission specifically deny a

matter or set forth in detail the reasons why the party cannot admit or deny. A

denial shall fairly meet the substance of the request, and, when good faith requires,

a party shall specify so much as is true and qualify or deny the remainder. The

responding party has a duty to make reasonable inquiry before responding.
          Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 25 of 44




         h.    Depositions

         Barring extraordinary circumstances, opposing counsel and pro se litigants

should be consulted, and the convenience of counsel, witnesses, and the parties

accommodated, before a deposition is noticed.

         When counsel enter into stipulations at the beginning of a deposition, the

terms of each stipulation should be fully stated on the record. Questions should be

brief, clear, and simple. A deposition may not be used to harass or intimidate a

witness.

         Under Fed. R. Civ. P. 30(c)(2), objections to the manner of taking the

deposition, to the evidence, or to the conduct of a party shall be noted on the

record, but the evidence objected to shall be taken subject to the objection. In the

absence of a good faith claim of privilege or witness harassment, instructions not

to answer are rarely justified and may lead to sanctions under Fed. R. Civ. P. 37.

Speaking objections and other tactics for coaching a witness during the deposition

are not permissible. Counsel are strongly encouraged to resolve deposition

objections without the Court’s involvement and prior to use of the testimony at

trial.

         Fed. R. Civ. P. 26(a)(2) and 26(b)(4) should be consulted regarding expert

disclosures. Experts who are prospective witnesses are normally produced for
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 26 of 44




deposition as a matter of course. The requirements of LR 26.2(C), NDGa must be

met. Failure to identify an expert and serve an expert report may result in the

expert being precluded from offering testimony in this case.

      The parties are expected to observe the limitations on depositions specified

in Fed. R. Civ. P. 26(b) and 30 and, in particular, to avoid unnecessary depositions.

The Court will not permit the taking of depositions for the preservation of

testimony after the close of discovery, absent a good faith reason to do so. A party

must request the Court’s permission to conduct such a deposition.

      i.      Discovery Disputes

      Counsel or pro se litigants are required to confer, by telephone or in person,

in good faith before bringing any discovery dispute to the Court. 6 The duty to

confer is not satisfied by sending a written document (e.g., letter, fax, e-mail) to the

adversary, unless repeated attempts to confer by phone or in person are

unsuccessful due to the conduct of the adversary. The Court will work to reduce

delays and inefficiency arising from discovery disputes, including deposition

objections.




6   Fed. R. Civ. P. 26(c), 37(a)(1); LR 37.1(A), NDGa.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 27 of 44




      Parties must submit their discovery disputes to the Court before filing

formal motions to compel, for a protective order, or for sanctions. Thus, prior to

the filing of a discovery motion (except for unopposed, consent, or joint motions

to extend the discovery period), each party involved in the dispute must email to

Chambers (kristina jones@gand.uscourts.gov) a statement outlining its position

and requesting a conference with the Court. The statement shall not exceed 500

words and shall comply with LR 5.1, NDGa. The party initiating the request for a

discovery conference is required to attach as an exhibit to its statement an excerpt

of the relevant discovery requests and (if appropriate) any responses and

objections that are the subject of the dispute. The parties should not attach an

entire copy of the discovery requests. In the discretion of the Court, the statements

submitted by the parties may be filed on the docket.

      After receipt of the parties’ submissions, Chambers will schedule a

conference call in which the Court will attempt to resolve the matter without the

necessity of a formal motion. The call will be recorded by a court reporter.

      If any party has a dispute with a non-party (e.g., a disagreement regarding

a subpoena), the party and the non-party must follow these instructions, and the

party must promptly inform the non-party of this discovery-dispute policy. If the

non-party requires the Court’s involvement in resolving the dispute, it should not
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 28 of 44




file a motion, but rather, should follow the procedure detailed in this section of the

Court’s Standing Order.

      j.     Confidentiality Agreements, Protective Orders, Motions to Seal

      Fed. R. Civ. P. 26 allows a court to enter a protective order rendering

documents or portions thereof unavailable to the public after a showing of good

cause. Good cause is determined by balancing the public’s “interest in obtaining

access” against the “party’s interest in keeping the information confidential.” 7

Good cause will generally only be established where the materials contain trade

secrets, personal identifying information, or sensitive commercial information,

such that public disclosure would result in “annoyance, embarrassment,

oppression, or undue burden or expense.”8

      Absent extraordinary circumstances making prior consultation impractical

or inappropriate, the party seeking to file documents containing confidential

information shall first consult with the counsel for the party who designated the

document as confidential to determine if some measure less restrictive than filing

the document under seal may serve to provide adequate protection.




7   Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1315 (11th Cir.
    2001).
8   Fed. R. Civ. P. 26(c)(1).
         Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 29 of 44




        To request to file material under seal, the parties should follow the

mechanism described in Section II(J) of Exhibit A to Appendix H of the Civil

Local Rules and consult the Court’s Procedure for Electronic Filing Under Seal

in Civil Cases.9 These procedures require filing an unredacted version of the

document as provisionally under seal and publicly filing a redacted version of the

document, along with the motion to file under seal. For parties proceeding pro se,

motions to seal must be manually filed with the Clerk of Court. In such instances,

the material subject to the request to seal should be attached as an exhibit to the

motion. The Clerk will enter the motion on the docket under a provisional seal,

without public viewing access.

IV.     Summary Judgment

        a.    Motions for Summary Judgment

        All citations to record evidence should be contained in each party’s brief,

not just in the party’s statement of undisputed (or disputed) facts. The party

should include in the brief, immediately following a deposition reference, a

citation indicating the page and line numbers of the transcript where the




9     http://www.gand.uscourts.gov/cv-sealed-procedures.
      See also http://www.gand.uscourts.gov/entire-filing-sealed-instructions
      (concerning filings sealed in their entirety).
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 30 of 44




referenced testimony can be found. The party should also attach to the brief a copy

of the specific pages of the deposition that are referenced in the brief, preferably

using the condensed or minuscript version of the transcript. The party should not

attach to the brief a copy of the entire deposition transcript. The entire original

deposition transcript is to be filed separately at the same time the motion for

summary judgment is filed, under a notice of filing original deposition transcript.

      The parties are REQUIRED to submit to Chambers courtesy copies of

motions for, responses to, and replies in support of summary judgment, including

all exhibits. The courtesy copy should be stamped filed with the CM/ECF header

and assembled in a tabbed, indexed three-ringed binder.

      b.    Form of Statement of Material Facts

      In addition to following the form instructions set out in LR 56.1(B), NDGa,

a party responding to a statement of material facts shall copy into its response

document the numbered statement to which it is responding and provide its

response to that statement immediately following. A party that chooses to reply to

a response that raises additional facts (pursuant to LR 56.1(B)(3), NDGa) shall

(1) copy into its reply document its original numbered statement of material fact

and the opposing party’s response, and then (2) provide its reply to that statement

immediately following. Each party shall file its documents in a text-searchable
        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 31 of 44




PDF format. Statements of material fact that do not conform with these

instructions will be returned to counsel for revision and resubmission within two

business days after the filing is returned.

V.     Trial

       a.      Proposed Consolidated Pretrial Order

       If a motion for summary judgment is pending, the proposed consolidated

pretrial order is required to be filed within 30 days after entry of the order ruling

on the motion for summary judgment, unless a specific due date is set by the

Court. LR 16.4, NDGa sets forth the requirements for the proposed consolidated

pretrial order.

               i.   Outstanding Motions

       The proposed consolidated pretrial order should include a statement of any

pending motions or other matters that require the attention of the Court. The

parties should identify any motions in limine that they anticipate filing as well as

any motions objecting to expert testimony based on Daubert v. Merrell Dow Pharm.,

Inc.10 After receipt of the proposed consolidated pretrial order, the Court will issue

a scheduling order setting dates for hearings on any pending Daubert motions;




10   509 U.S. 579 (1993).
        Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 32 of 44




briefing and hearings on motions in limine; the pretrial conference; other pretrial

matters; and, the start of trial.

              ii.    Voir Dire

       As part of the pretrial order, the parties must submit a single, unified set of

proposed voir dire questions. The parties may divide the list according to the

questions that each party proposes to ask. Any objections by the opposing party

must be included directly below the question at issue. The Court’s Qualifying

Questions for Prospective Jurors are attached to this Order as Exhibit A. Do not

duplicate these questions in the proposed voir dire questions.

              iii.   Issues to Be Tried

       The statement of contentions in the proposed consolidated pretrial order

governs the issues to be tried. The plaintiff should make certain that all theories of

liability are explicitly stated, together with the type and amount of each type of

damages sought. The specific actionable conduct should be set out, and, in a multi-

defendant case, the actionable conduct of each defendant should be identified. The

defendant should (1) explicitly set out any affirmative defenses on which it intends

to rely at trial and (2) satisfy the requirements above with respect to any

counterclaims.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 33 of 44




             iv.   Trial Exhibits and Witnesses

      Exhibits intended to be introduced at trial shall be specifically identified.

The parties shall mark their exhibits using Arabic numbers (for example, Plaintiff’s

Exhibit 1 or Plaintiff Jones-1 if there is more than one plaintiff). The parties shall

adhere to the guidelines for the color coding of exhibit stickers set forth in

LR 16.4(B)(19)(b), NDGa. The parties shall number each exhibit separately. For

example, exhibits should not be grouped as “hospital records” or “photographs.”

      In listing witnesses or exhibits in the proposed consolidated pretrial order,

a party may not reserve the right to supplement the list and may not adopt another

party’s list by reference. Witnesses and exhibits not identified in the proposed

consolidated pretrial order may not be used during trial, unless it is necessary to

prevent a manifest injustice.

             v.    Discovery Materials

      In preparing the proposed consolidated pretrial order, each party shall

identify to opposing counsel each deposition, interrogatory, or request to admit

response (or portion thereof), that the party expects to or may introduce at trial

(other than materials to be used for impeachment purposes). All exhibits,

depositions, interrogatory responses, and request to admit responses shall be
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 34 of 44




admitted at trial when offered unless the opposing party has asserted a specific

objection in the proposed consolidated pretrial order.

      b.     Final Pretrial Conference

      The Court will conduct a final pretrial conference prior to trial. The purpose

of the conference is to simplify the issues to be tried and to rule on evidentiary

objections raised in the proposed consolidated pretrial order. LR 16.4, NDGa

contains a detailed explanation of what should be in the proposed consolidated

pretrial order. Parties should bring to the conference a copy of the proposed order

and attachments thereto, as well as any outstanding motions.

      Unless otherwise directed, all motions in limine shall be filed at least 14 days

before the conference. Briefs in opposition to motions in limine should be filed at

least seven days before the conference. Because the motions in limine will be

addressed during the conference, the Court disfavors the filing of reply briefs.

However, should the movant believe the filing of a reply is necessary, any reply

brief must be filed at least two business days prior to the conference.

      The attorneys for all parties are further directed to meet in person no later

than ten days before the date of the final pretrial conference to:

      a.     discuss settlement; and,

      b.     stipulate to as many facts and issues as possible.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 35 of 44




Such meeting shall be initiated by counsel for the plaintiff.

      In accordance with LR 26.2C, NDGa, Daubert motions must be filed no later

than the date the proposed consolidated pretrial order is submitted. Briefs in

opposition must be filed within 14 days following the Daubert motion. Reply briefs

must be filed within seven days thereafter.

      At the final pretrial conference, the parties will be required to identify the

specific witnesses they will call in their case at trial. The Court may require the

parties to bring to the final pretrial conference those exhibits they plan to introduce

at trial to which there are objections, so that the Court may consider the objections

thereto. To the extent there is a group of exhibits that all present a similar issue

that may impact the admissibility of those exhibits, such issues may be appropriate

subjects for motions in limine.

      c.     Proposed Findings of Fact and Conclusions of Law

      When the parties are required to submit proposed findings of fact and

conclusions of law pursuant to LR 16.4(B)(25), NDGa, counsel and pro se parties

should confer to provide the Court a single, unified set of proposed findings of

fact and conclusions of law. In other words, the Court requires a consolidated set

of proposed findings to which all parties agree. Following the agreed on proposed

findings, the parties should include their proposed findings to which opposing
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 36 of 44




counsel objects. Where a proposed finding is not agreed on, the parties should

indicate who is proposing the finding, the legal or factual basis for the proposed

finding, and the other party’s objection to the proposed finding. The Court should

be able to work out of one document, not a myriad of filings on the docket.

      In addition to electronically filing the consolidated proposed findings,

counsel should provide a copy of the document in Word format via e-mail to

kristina_jones@gand.uscourts.gov.

      d.     Courtroom Technology

      Our courtroom has various electronic equipment for use by counsel at trial

and hearings. For more information on the equipment, or to schedule an

opportunity to test the equipment, please contact the Courtroom Deputy Clerk. It

is the parties’ responsibility to make sure they know how to use the equipment

available, to have the cables necessary to hook up their equipment, and to ensure

that their equipment will interface with the Court’s technology.

      Any party or counsel without a Blue Card (i.e., the blue ID card issued

through the U.S. Marshals Service) who would like to bring into the courthouse

electronic equipment, such as a laptop computer or a cell phone with a camera,

must file a proposed order in the case allowing the same. The proposed order

should identify the electronic equipment, specify the date(s) of the hearing or trial
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 37 of 44




to which the party or counsel desires to bring the equipment, and identify the

courtroom to which the equipment will be brought. This should be done not less

than three business days prior to the hearing or trial, to allow for proper

notification to the U.S. Marshals Service.

      e.     Trial Days

      The Court usually is in session from 9:30 a.m. until 5:00 p.m. Monday

through Friday. There will be a 15-minute recess mid-morning and again mid-

afternoon, as well as a lunch break.

      When the jury is in the courtroom, it is the responsibility of the Court, the

litigants, and counsel to use the jury’s time efficiently. Accordingly, it is each

party’s responsibility to have enough witnesses on hand for each day’s

proceedings. Further, matters that need to be addressed outside the presence of

the jury should be reasonably anticipated and raised during breaks or before the

start of the trial day. Sidebar conferences are particularly disfavored and

requests for them will generally be denied.

             i.    Voir Dire

      During voir dire, the Court will ask certain qualifying questions. The

Court’s questionnaire is attached as Exhibit A. The Court will then permit the

attorneys to ask the voir dire questions it has approved.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 38 of 44




      In general, eight jurors will be selected to deliberate for cases expected to

last one week or less. The Court may empanel additional jurors for cases expected

to last more than one week. The number to be empaneled for such cases will be

determined after receiving input from the parties.

             ii.   Courtroom Communications and Conduct

      To assist the Court Reporter, all communications to the Court should be

made before a microphone from a position at counsel table or from the lectern. If

counsel desire a daily or rough copy of the transcript of a hearing or trial, counsel

must notify the Court Reporter at least 48 hours prior to the commencement of the

proceeding. During trial, a portable microphone is available that will allow

counsel to move around the courtroom. Any witness not testifying from the

witness stand must also use a portable microphone.

      Counsel should refrain from making disparaging remarks or displaying ill

will toward witnesses and other counsel, and from causing or encouraging any ill

feeling among the litigants. Counsel and litigants are to refrain from making

gestures, facial expressions, or audible comments as manifestations of approval or

disapproval of testimony, argument, or rulings by the Court.

      Counsel should not ordinarily make motions in the presence of the jury.

Such matters may be raised at the first recess. A motion for mistrial must be made
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 39 of 44




immediately, but the Court may require argument at the next recess or excuse the

jury. When making an objection, counsel shall state only the legal basis of the

objections (e.g., “leading” or “hearsay”) and should not elaborate, argue, or refer

to other evidence unless asked to do so by the Court. Offers or requests for

stipulations should be made privately, not within the hearing of the jury.

      Counsel are prohibited from addressing comments or questions to each

other. All arguments, objections, and motions should be addressed to the Court.

             iii.   Opening Statements

      The time allotted to opening statements and closing arguments will be

determined at the pretrial conference and specified in the final pretrial order.

During opening statement, counsel may refer to the contents of, and show the jury,

exhibits—provided that counsel has previously shown the exhibits to opposing

counsel and opposing counsel has expressed no objection to their use.

             iv.    Witnesses

      Counsel and witnesses are to refrain from making extraneous statements,

comments, or remarks during examination. Counsel should refrain from putting

any matter before the jury in the form of a question that counsel knows or expects

will be subject to an objection that is likely to be sustained. Such matters should be

taken up with the Court outside the presence of the jury.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 40 of 44




      Only one attorney per party may object to the testimony of a witness being

questioned by an opposing party. The objection must be made by the attorney who

has conducted or is to conduct the examination of the witness.

             v.    Exhibits

      Arrangements with the Courtroom Deputy Clerk for the use of chalkboards,

view boxes, tripods, or other visual aids should be made sufficiently in advance

so that they may be set up while court is not in session.

      Exhibits must be examined and marked before trial in compliance with

LR 16.4, NDGa. The parties should deliver tabbed, indexed three-ringed binders

with the marked trial exhibits to the Courtroom Deputy Clerk before the start of

court on the first day of trial. At the same time, parties should provide copies of

the marked exhibits in electronic form (e.g., on a disc, thumb drive, or other similar

media) to the Courtroom Deputy Clerk.

      Because enlarged exhibits and demonstrative boards are often placed on an

easel in front of the jury and thus out of the Court’s view, it would be helpful if

counsel, when showing such an exhibit or board to the jury, would provide the

Court with a small (e.g., letter or legal-sized), legible copy of the exhibit or board

so that the Court can view its contents.
       Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 41 of 44




      All papers intended for the Judge should be handed to the Courtroom

Deputy Clerk, who will pass them to the Judge. Counsel are not required to obtain

permission to approach a witness in order to show the witness an exhibit or other

document.

               vi.   Jury Charges

      Notwithstanding LR 51.1(A), NDGA, preliminary requests to charge and

verdict forms (if any) shall be filed on CM/ECF no later than five days prior to the

final pretrial conference, unless otherwise ordered by the Court. At the same time,

the parties must also provide a copy of the proposed jury charge and verdict form

(if any) in Word format via e-mail to the Courtroom Deputy Clerk.

      The jury charge shall be a single, unified set of proposed jury instructions.

In other words, the Court requires a consolidated set of jury instructions to which

all parties agree. Following the agreed on jury instructions, the parties should

include their instructions to which opposing counsel objects. Where an instruction

is not agreed on, the parties should indicate who is proposing the instruction, the

legal basis for the instruction, and the basis for the other party’s opposition to the

instruction.

      Ordinarily, the Court will charge the jury before closing argument. The jury

will be provided with a written copy of the jury instructions.
Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 42 of 44
         Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 43 of 44




      EXHIBIT A: QUALIFYING QUESTIONS FOR PROSPECTIVE JURORS

1.      Does any member of the panel know or are you related to [Plaintiff’s
        attorney]?

2.      Does any member of the panel know any employees of, or has any member
        of the panel or an immediate family member worked for or been
        represented by the law firm of [Plaintiff’s attorney]?

3.      Does any member of the panel know or are you related to [Defendant’s
        attorney]?

4.      Does any member of the panel know any employees of, or has any member
        of the panel or an immediate family member worked for or been
        represented by the law firm of [Defendant’s attorney]?

5.      Does anyone know or are you related to [Plaintiff] in the case?

6.      Does anyone know or are you related to [Defendant] in the case?

7.      Does anyone know any of the following individuals who may be witnesses
        in this case [list witnesses]?

8.      Does anyone believe you know anything about this case or that you have
        heard anything about this case before coming to Court today?

9.      Is there any member of the panel who would not accept the law as I give it
        to you in my instructions even if you disagree with the law?

10.     Does any juror hold any belief, religious or otherwise, which discourages or
        prevents jury service?

11.     Is there any member of the panel who has any special disability or problem
        that would make serving as a member of this jury difficult or impossible?
          Case 4:20-cv-00003-SDG Document 8 Filed 02/12/20 Page 44 of 44




                       EXHIBIT B: CERTIFICATE OF COMPLIANCE



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

XXXXXXXXXXXX,

          Plaintiff,                                    Civil Action No.
                                                       XX-CV-XXXXX-SDG
                         v.

XXXXXXXXXXXX,

          Defendant.


                              CERTIFICATE OF COMPLIANCE

      I hereby certify that I have read the Court’s Standing Order Regarding Civil

Litigation and that I will comply with its provisions during the pendency of this

action.




                                              Signature of counsel/pro se party
